El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Rodulfo Rodríguez acudió ante uuo de los jueces de este tribunal en solicitud de un auto de certiorari, mientras la corte se bailaba en vacaciones, y apela de la resolución en que se le niega la expedición del auto. La resolución apelada se basó: primero, en el hecbo de que la primera de las dos cuestiones suscitadas no había sido planteada debidamente ni ante la corte de distrito ni en la solicitud para que se expidiera el auto de certiorari; y segundo, en que las otras alegaciones de la petición no envolvían ninguna cuestión de jurisdicción o de procedimiento.
El señalamiento de errores contenido en el alegato del apelante especifica errores que se alega fueron cometidos por el juez de distrito. No señala ningún error en la resolu-ción apelada. En el curso de la argumentación ni siquiera *424se menciona esa resolución. En otras palabras, el apelante pasa por alto la resolución y somete su caso como uno en que se requiere el ejercicio de jurisdicción original más bien que en apelación.

La resolución apelada debe ser confirmada.

El Juez Asociado Señor Wolf no intervino.